              Case 2:18-cv-00525-RSL Document 158 Filed 02/18/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10
       ADRIENNE BENSON and MARY                             Case No. 18-cv-00525-RSL
11     SIMONSON, individually and on behalf of all
       others similarly situated,                           LCR 7(F) MOTION TO FILE OVER-
12                                                          LENGTH (COMBINED) CLASS
                                                            CERTIFICATION AND
                              Plaintiffs,                   PRELIMINARY INJUNCTION
13
                                                            MOTION
14     v.

15
       DOUBLEDOWN INTERACTIVE, LLC, a
16     Washington limited liability company, and
       INTERNATIONAL GAME TECHNOLOGY,
17     a Nevada corporation,
18

19                            Defendants.

20

21
            Plaintiffs are preparing to file a combined class certification and preliminary injunction
22
     motion. The forthcoming motion—much like the motion filed by plaintiff in Wilson v. PTT, No.
23
     18-cv-5275-RSL, Dkt. 142 (W.D. Wash. Jun. 26, 2020)—addresses a variety of factual and legal
24
     issues relevant to the relief sought. Plaintiffs believe an appropriate motion will require an
25
     additional eight pages on top of the twenty-four pages allotted by LCR 7(e)(3). Particularly given
26
     that Plaintiffs’ forthcoming motion combines two separate motions that would otherwise each be
27

      MOTION FOR OVER-LENGTH MOTION - 1                                              E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                             Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 158 Filed 02/18/21 Page 2 of 4




 1   allotted twenty-four pages under LCR 7(e)(3), Plaintiffs submit that their request is reasonable

 2   under the specific circumstances of this case.

 3          Consequently, Plaintiffs respectfully request that the Court enter the attached [Proposed]

 4   Order, permitting Plaintiffs’ forthcoming combined class certification and injunction motion to

 5   span up to thirty-two pages.

 6

 7   Dated: February 17, 2021                     Respectfully submitted,
 8

 9                                                    ADRIENNE BENSON and MARY SIMONSON
                                                      individually and on behalf of all others similarly
10                                                    situated,

11
                                                  Respectfully submitted,
12
                                                  By: /s/ Todd Logan
13

14                                                Rafey S. Balabanian*
                                                  rbalabanian@edelson.com
15                                                Todd Logan*
                                                  tlogan@edelson.com
16                                                Brandt Silver-Korn*
                                                  bsilverkorn@edelson.com
17                                                Edelson PC
18                                                123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
19                                                Tel: 415.212.9300/Fax: 415.373.9435

20                                                By: /s/ Alexander G. Tievsky
21
                                                  Jay Edelson*
22                                                jedelson@edelson.com
                                                  Alexander G. Tievsky, WSBA #57125
23                                                atievsky@edelson.com
                                                  Edelson PC
24                                                350 N LaSalle Street, 14th Floor
                                                  Chicago, IL 60654
25
                                                  Tel: 312.589.6370 / Fax: 312.589.6378
26

27

      MOTION FOR OVER-LENGTH MOTION - 2                                               E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                              Tel: 312.589.6370 • Fax: 312.589.6378
            Case 2:18-cv-00525-RSL Document 158 Filed 02/18/21 Page 3 of 4




                                         By: /s/ Cecily C. Shiel
 1                                       TOUSLEY BRAIN STEPHENS PLLC
 2                                       Cecily C. Shiel, WSBA #50061
                                         cshiel@tousley.com
 3                                       1700 Seventh Avenue, Suite 2200
                                         Seattle, Washington 98101-4416
 4                                       Tel: 206.682.5600
 5
                                         *Admitted pro hac vice
 6
                                         Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MOTION FOR OVER-LENGTH MOTION - 3                                    E DELSON PC
                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL                                   Tel: 312.589.6370 • Fax: 312.589.6378
             Case 2:18-cv-00525-RSL Document 158 Filed 02/18/21 Page 4 of 4




 1                                               ORDER

 2

 3      Plaintiffs’ motion is GRANTED. The combined class certification and preliminary

 4   injunction may be up to thirty-two pages.

 5

 6   IT IS SO ORDERED.

 7
            Dated this 18th day of February, 2021.
 8

 9

10                                               Robert S. Lasnik
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      MOTION FOR OVER-LENGTH MOTION - 1                                         E DELSON PC
                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                        Tel: 312.589.6370 • Fax: 312.589.6378
